  Case 2:19-cv-00993-LDW Document 26 Filed 03/04/20 Page 1 of 2 PageID: 94
                                  AKIN LAW GROUP PLLC
                                               45 BROADWAY
                                                 SUITE 1420
                                          NEW YORK, NEW YORK 10006
                                      Tel. (212) 825-1400   Fax. (212) 825-1440


Robert D. Salaman
rob@akinlaws.com

March 4, 2020

Via ECF

Honorable Leda Dunn Wettre
United States District Court
District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07102

       Re:      Priti Gupta, et al. v. Urban Food Bazaar LLC, et al.
                Case No. 19-cv-993 (MCA) (LDW)
                Joint Letter Motion for Approval of Parties’ FLSA Settlement Agreement

Dear Judge Wettre:

         We are counsel to Plaintiffs Priti Gupta (“Gupta”) and Srinivas Bandamede
(“Bandamede”) (collectively, “Plaintiffs”) in the above-referenced matter. We write on behalf of
all parties to respectfully request judicial approval of the parties’ revised FLSA settlement.

       As Your Honor recalls, the parties agreed to a settlement for the total amount of
$75,000.00 (each of the two individual Defendants will be paying $37,500.00). On January 29,
2020, the Court ordered the parties to revise the settlement agreements to limit the release to
wage causes of action only and to remove the confidentiality clause. The parties have revised the
agreements to reflect those changes. The Settlement Agreements are attached as Exhibits A and
B.

        Given the risks for both sides in the litigation, the Proposed Agreements awarding
Plaintiffs’ a total sum of $75,000.00 is fair and reasonable. The Settlement Agreements provides
Plaintiffs with an immediate recovery, as opposed to a delayed recovery, a paper judgment or
none at all. The Settlement Agreements are the result of hard-fought, arm’s-length bargaining
between experienced counsel. The parties’ attorneys focus on litigating wage and hour cases,
such as this one, and negotiated the settlement over the course of several months.

        For the reasons above and those previously provided to the Court, the parties respectfully
seek an Order granting their Motion and approving the Agreements as a fair and adequate
resolution of a bona fide dispute between the Parties arising under federal and state law.
  Case 2:19-cv-00993-LDW Document 26 Filed 03/04/20 Page 2 of 2 PageID: 95
                                 AKIN LAW GROUP PLLC
                                              45 BROADWAY
                                                SUITE 1420
                                         NEW YORK, NEW YORK 10006
                                     Tel. (212) 825-1400   Fax. (212) 825-1440


        Accordingly, we respectfully request that the Court approve the revised Settlement
Agreements and dismiss this case with prejudice. We thank Your Honor for your time and
attention to this matter.

                                               Respectfully submitted,

                                               Akin Law Group PLLC

                                               /s/ Robert D. Salaman
                                               _____________________
                                               Robert D. Salaman

cc: Dominick Bratti
